DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was no new Information Disclosure Sheet (IDS) filed with this amendment dated 03 February 2020.  

Status of Claims
Applicant’s arguments have been fully considered.  Claims 1-3, 8-10 and 15-17 have been amended.  Claims 5, 7, 12, 14 and 19 are be canceled.  Claims 1-4, 6, 8-11, 13 and 15-18 are presented for examination, of which Claims 1, 8 and 15 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-11, 13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims  1-4, 6, 8-11, 13 and 15-18  are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-4 and 6 are directed to a process (method), claims 8-11 and 13 are directed to a machine and 16-18 are directed to a storage product.  The answer is YES.

Step 2A:  Claims 1-4 and 6 recite a method directed to an abstract idea for “providing a single screen mobile device checkout interface for consumers conducting online purchase transactions”, (Spec Page 1, Lines 4-5, Page 6, Lines 16-18, Page 14, Lines 29-32 and Page 19, Lines 3-6).  Thus, conducting online purchase transactions, a particular organizing of a human activity, is a fundamental economic practice, and as such, is an abstract idea.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “receiving a mobile device single screen checkout request”, “initializing a single screen checkout application”, “displaying a single screen checkout user interface”, “receiving user input responsive to the CVM request message”, “generating an authorization request message of a second transaction protocol different from the first transaction protocol” and “displaying a transaction confirmed message when the user input satisfies the CVM request message”.  
These steps represent a series of communication and data transfer  for the purpose of “using a payment processing network for conducting online purchase transactions, which is a fundamental economic activity and falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  
YES.
 
Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include one or more “mobile device processer” for executing instructions and a “wallet server computer” for accessing data.
The mobile device processer is recited at a high level of generality (i.e. as a general purpose processor that performs generic computer functions of receiving data and performing communications regarding transaction data).  The wallet server computer is also recited at a high level of generality (to allow access to data) and such that amount to no more than data collection and retrieval tools to carry out mere instructions for applying the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “mobile device processer” and “wallet server computer” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, communicating, accessing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving a mobile device single screen checkout request”, “initializing a single screen checkout application”, “displaying a single screen checkout user interface”, “receiving user input responsive to the CVM request message”, “generating an authorization request message of a second transaction protocol different from the first transaction protocol” and “displaying a transaction confirmed message when the user input satisfies the CVM request message” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as 
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, is subject to the same analysis.  Furthermore, the dependent claims 2-4, 6, 9-11, 13 and 16-18 do not resolve the issues raised in the independent claims.  Claims 2-7, 9-11, 13 and 16-18 are directed toward additional information details of the independent claim steps.  Accordingly, claims 2-4, 6, 9-11, 13 and 16-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 8 and 15.
               
Response to Arguments

7.	Rejections under 35 U.S.C. 101:
	As a preliminary matter, the Examiner notes that all pages of the Applicant’s remarks are inadvertently numbered the same way with the number “12” at the bottom 

With respect to the rejections at issue, the Applicant asserts that “The claims are directed to patent-eligible subject matter”, (Remarks, page 12, ¶ 6) and proceeds to recite details of the 2019 PEG and then asserts that “The claims are not directed to an abstract idea because the claims recite additional elements that integrate the exception into a practical application of that exception”, (Remarks, page 18, ¶ 3).
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the 2019 PEG and in consideration of the most recent Update dated October 2019.
The claimed invention at its base is a mobile device transaction application for users to conduct “checkout” operations albeit on a single screen verses multiple screens.  While this feature may be a solution to a business problem to achieve a convenience for customers, these features as claimed do not integrate the exception into a practical application.  As such, the Applicant’s assertions in this respect are not persuasive. 

Further, the Applicant asserts that “The claims are not directed to an abstract idea because particular limitations confine their scope and thus provide "significantly more" to pass part two of the Alice test”, (Remarks, page 20, ¶ 1) and proceeds to recite additional details of the 2019 PEG, (see Remarks, pages 20-21).


Applicant’s arguments regarding “the claims recite additional elements that integrate the exception into a practical application of that exception" that transforms any alleged abstract idea into non-abstract, and therefore patent-eligible, subject matter are non-persuasive.  Further, there are no such details in the claims which amount to meeting the Significantly More standard.  
	Employing a computer in the methods merely use existing technology to implement the abstract concept by using steps that are normally carried out by computers.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claims 1-4, 6, 8-11, 13 and 15-18 have been considered and are persuasive because the arguments are directed to newly added features of the invention for which prior art was not able to be found by the Examiner.  Accordingly, the subject prior art rejections are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL R KLOBERG/Examiner, Art Unit 3691                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691